In re Brumfield, Reginald; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Tangipahoa, 21st Judicial District Court, Div. “C”, Nos. 57,647, 58,-084, 60,233.
Denied. Relator must first submit a proper application for a ruling on the merits of his claims to the First Circuit Court of Appeal. On three occasions in the recent past the First Circuit has denied writ applications filed by relator based on his failure to seek post conviction relief in the district court first. Any claim whose merits relator wishes this Court to consider must be presented first to the district court, then to the Court of Appeal, First Circuit.